The plaintiff, a resident of Duplin County, is a broker engaged in buying and selling vegetables. On 2 June, 1925, he delivered to the defendant for transportation from Goldsboro to the Potomac Yards, Virginia, 494 baskets of beans, consigned to himself. The next day he reconsigned the shipment to Anderson  Johnson, Pittsburgh, Pa,. and requested the defendant to divert the shipment to these consignees. Anderson  Johnson, for a valuable consideration, sold, assigned, and transferred all their interest in the claim to U.S. Traffic and Claim Company. Anderson testified that he "withdrew the claim"; but he did not testify that the Traffic and Claim Company had reassigned the claim, and as they had purchased it for value his "withdrawal" could hardly affect their interest.
The plaintiff and Anderson offered to testify that Anderson  Johnson had made a verbal transfer of the claim back to the plaintiff; but for more than one reason this evidence, in our opinion, was properly excluded. So, too, as to evidence tending to contradict the written assignments. The other exceptions to evidence are without merit.
At the close of the evidence the action was dismissed as in case of nonsuit. As the record is presented here, we find no error. Judgment
Affirmed. *Page 874